IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Patricia G. Fritz,                        :
                          Petitioner      :
                                          :
                v.                        :          No. 1034 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


PER CURIAM                             ORDER

                NOW, June 5, 2020, upon consideration of Petitioner’s

application for reconsideration, the application is denied.